This is an appeal by Francis B. Cantwell, an attorney at law, from a decision of the Workmen’s Compensation Board approving a fee of $850 for his services on behalf of the widow and dependents of Edward Volker, deceased, in compensation proceedings. The attorney submitted a bill to the board for $1,817.70 for services and disbursements. The record shows that on July 26, 1933, Volker, who had been employed as a truck driver by the employer, sustained fatal injuries in an automobile accident. He was survived by his wife and six children. The attorney instituted an action on behalf of the widow in the Court of Claims against the State of Hew York to recover damages on the theory that the State was negligent. During the pendency of that action, he filed a claim for compensation on behalf of the widow and dependents. The attorney had an agreement with the widow for a percentage of the recovery in the Court of Claims on a contingent basis. The claim against the State was ultimately dismissed on the ground of no liability. It is unquestioned that the attorney rendered valuable services in that action and also in the compensation proceedings, and due to his efforts the widow and dependents have obtained favorable awards. While it is apparent that the services which the attorney rendered are of considerable value, however, in the exercise of its discretion, the board made the award in his favor which it did. Under the circumstances we do not feel that we should say that the board’s action was arbitrary, capricious or unreasonable. Decision affirmed, without costs. All concur.